Citation Nr: 0808123	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES


1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for bronchial asthma has been 
received.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for low back 
disability, claimed as Gulf War Illness, painful joints.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to May 
1988, and from November 1990 to July 1991. 

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision in which the RO denied the veteran's petition to 
reopen a claim for service connection for bronchial asthma 
and denied the veteran's claims for service connection for 
PTSD, low back pain (claimed as Gulf War Illness, painful 
joints), tinnitus, and hearing loss in the right ear.  In 
December 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in April 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 
2005.  The RO continued the denial of the claims on appeal 
(as reflected in a May 2007 supplemental SOC (SSOC)) and 
forwarded these matters to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Board notes that an August 2003 VA medical record 
indicates that the veteran receives a check from the Social 
Security Administration (SSA), possibly for PTSD disability.  
A January 2004 VA mental health clinic record reveals that 
the veteran is unemployed and receives Supplemental Security 
Income (SSI) from the SSA. 

While SSA records are not controlling for VA determinations, 
they may be pertinent to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the veteran's claims, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Additionally, the Board notes that the veteran has been 
receiving treatment from the VA Medical Center in Lowell, 
Massachusetts; however, the most recent outpatient treatment 
records from this facility are dated in May 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records from the Lowell VAMC since May 
2004, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities. 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy 
of its determination on the veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the Lowell, 
Massachusetts VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's asthma, PTSD, 
low back, tinnitus and hearing disorders, 
from May 2004 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate, in light of all 
pertinent evidence and legal authority, 
whether new and material evidence to 
reopen the veteran's claim for service 
connection for bronchial asthma has been 
received and his claims for service 
connection for PTSD, for a low back 
disability, for tinnitus, and for hearing 
loss in the right ear.

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


